Walker, J.,
dissenting: While I concur with the majority in the rulings upon the other exceptions, I think the court below erred in not admitting what was said and done by Will Roberson, in the presence and hearing of the defendant, before he went to the market for the purpose of seeing Whichard about his wages. That he went there to get his money was shown by the testimony of the State’s witness, J. D. Moore, for he told Moore, not that he intended to give Whichard trouble because' he had refused to pay him, but that he intended to.have his money or give Whichard some trouble, implying that he .would first demand- it of Whichard. The defendant and Will Roberson had worked together for Whichard, and the latter had before refused to pay their wages. It seems that afterwards Whichard changed his mind and paid Will Roberson what was due to him, and the latter then', in the presence of the defendant and J. D. Moore, held up his hand,, with the money in it, and said, “I have got mine.” We must assume this to be true, as the court excluded the testimony. This was not hearsay evidence. It was itself a fact or circumstance, and its competency and rele*844vancy depend upon wbat impression it made on tbe mind of the defendant. ■ It was surely competent for the defendant to show, if he could, that he went to see Whichard with a peaceful and not a hostile purpose. The State had introduced evidence tending to show that his purpose was a hostile one, and any fact or circumstance tending to show the contrary would seem to be relevant to the issue. It was not an unreasonable inference for the defendant to draw, from what Will Roberson said and did, that Whichard had changed his mind and intended to pay both of them what he owed. Why should he pay the one and not the other ? They had both worked under the same circumstances and were equally entitled to their hire. No reason appears from the evidence why he shofild distinguish between them or discriminate against .the defendant. The jury may Im^e convicted the defendant of murder in the first degree, because they found from his previous threat, or the conversation with Moore, that he went to the market with the deliberate intent to kill Whichard’, and not that he had formed his purpose to kill after he had reached there. In 'this view it was material for the defendant to show, if he could, that he ajipro ached Whichard with no homicidal intent, but, believing from what he had heard Will Roberson -say, that he would receive his wages and would have no trouble with Whichard. The jury should have been permitted to hear the excluded evidence, so that they might determine, in the light of all the facts and circumstances, whether there had been premeditation and deliberation on the part of the defendant. I cannot say the evidence was so slight as to render harmless the ruling of the court by which it was rejected. The state of the defendant’s mind was the question involved. If the evidence had been admitted, and upon it, when considered in connection with the other facts, the jury had found that the defendant went to see Whichard for the sole purpose of getting his money, thinking that Whichard would pay him, as he had paid Will Roberson, and that there would be no trouble, the question of premeditation and deliberation would naturally have been restricted to evidence of what occurred after, the defendant had reached the market. It is true, the jury, with the evidence admitted, might have found that the defendant had fully made up 'his mind to kill Whichard if he refused to pay his wages, although he may *845have thought that he would get his money without any trouble, but the question of premeditation and deliberation must be decided by the jury from all the facts as they may find them to be; and the slightest circumstance, forming substantially a part of the res gesteo and closely connected with the act of killing, may sometimes turn the scales in favor of the defendant.
If we are permitted to draw only that inference from the rejected testimony which is favorable to the State and unfavorable to the defendant, it may be the judge’s ruling was correct. But is this the proper method of interpretation? Where the question is one of intent, the slightest circumstance, especially where it accompanies an act of the defendant immediately preceding the homicide, may be of sufficient weight to change the verdict. The jury in this case may have, rejected the plea of self-defense and convicted the defendant, for the very reason that the testimony he offered was excluded by the court, as he was thereby left with nothing except his own testimony (viewed, of course, with some suspicion) and the State’s testimony as .to the threat alleged to have been made to J. D. Moore. If he had at one time conceived .the purpose to kill Whichard in the event of his refusal to pay him, may not the jury have found upon the rejected testimony, if it had been admitted, that he had abandoned that purpose and approached Whichard fully believing that there would be no occasion for trouble, as there was no reason why he should not be paid, which did not apply with equal-force to Will Roberson? The question was as to the state of his mind when he went to the market, where Whichard was, and not what he may have decided to do after Whichard refused to pay him, if there was such refusal. The defendant was entitled to have the jury consider every fact or circumstance tending to enlighten them upon this question. The exclusion of the evidence was tantamount to an absolute acceptance of the State’s theory and the truth of the evidence supporting it, that he went to the market for the purpose of killing Whichard if he refused to pay his -wages. It is true the rejected testimony tended to prove that the defendant went to collect his money, but this is not all it tended to prove, as I have shown.
Hoke, J., concurs in dissenting opinion.